UNITED STATES DISTRICT COURT                                               Ul,OCSDNY
                                                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                           £LECTRONICALL Y FILED
------------------------------------------x                                DOCil:
HARSH KHURANA,                                                             DATEFW: ._


                              Plaintiff,


               -against-                                                       18-cv-0233 (LAK)


WAHED INVEST, LLC, et al.,

                              Defendants.
------------------------------------------x

                                            ORDER


LEWIS A. KAPLAN,   District Judge.

              Magistrate Judge Barbara Moses has rendered a well considered report and
recommendation in which she recommends that defendants' motion to dismiss the second amended
complaint (Dkt. 39) be granted in part and denied in part. Defendants' objections are little if
anything more than repetitions of arguments soundly rejected in the report and recommendation.
They are overruled.

                Accordingly, defendants' motion to dismiss the second amended complaint and for
other relief (Dkt 39) is granted to the extent that (a) Count II is dismissed without prejudice to
plaintiffs right to request (or defendants' right to oppose) the remedy of specific performance
in connection with plaintiffs surviving contract claim, (b) Count III is dismissed with prejudice,
and (c) paragraphs 26-28, and paragraph 4 7 on page 13 of the second amended complaint are
stricken.

               SO ORDERED.

Dated:         January 22, 2020




                                                            Lewis A. Ka Ian
                                                        United States District Judge\
